               Case 16-21659-RAM              Doc 290        Filed 06/20/19         Page 1 of 20



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:

SANOMEDICS, INC. f/k/a                                                 Main Case No.: 16-21659-RAM
SANOMEDICS INTERNATIONAL                                               Chapter 7
HOLDINGS, INC.

      Debtor.
________________________________________/

               TRUSTEE’S MOTION (1) FOR APPROVAL OF COMPROMISE
              AND SETTLEMENT WITH DAVID LUBIN & ASSOCIATES, PLLC
               AND DAVID LUBIN; (2) FOR ENTRY OF A BAR ORDER; AND
                  (3) TO APPROVE PAYMENT OF CONTINGENCY FEE

         Marcia T. Dunn, in her capacity as Chapter 7 Trustee ( “Trustee”) of the bankruptcy estate

(“Estate”) of Sanomedics, Inc. f/k/a Sanomedics International Holdings, Inc. (“Debtor”), files this

motion (1) to approve settlement (“Settlement”) with David Lubin & Associates, PLLC and David

Lubin (together, “Defendants,” and with the Trustee, collectively the “Parties”); (2) for entry of a

bar order (“Bar Order”); and (3) to approve payment of counsel’s contingency fee (“Motion”). In

support of this Motion, the Trustee states:

                                                 Background

         1.      On August 24, 2016 (“Petition Date”), the instant bankruptcy case was commenced

with the filing of an involuntary petition for relief under Chapter 11, Title 11 of the United States

Bankruptcy Code (“Involuntary Case”).

         2.      On October 5, 2016, the Court entered the Order for Relief in Involuntary Case

[ECF No. 6].

         3.      On October 13, 2016, the Office of the United States Trustee filed an Emergency

Motion to Convert or Dismiss Case and to Shorten Notice Pursuant to Rules 2002 and 9006 [ECF


                                                         1
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 16-21659-RAM               Doc 290        Filed 06/20/19         Page 2 of 20



No. 10], which was granted on October 28, 2016, pursuant to this Court’s Order Converting Case

Under Chapter 11 to Case Under Chapter 7 and Shortening Notice Pursuant to Bankruptcy Rules

2002 and 9006 (“Conversion Order”) [ECF No. 16].

        4.       Subsequently, Marcia T. Dunn was appointed as the Chapter 7 Trustee of the Estate

[ECF No. 17].

        5.       On October 4, 2018, the Trustee filed a complaint against Defendants, pursuing

claims against Defendants for malpractice / professional negligence, breach of fiduciary duty, and

aiding and abetting breach of fiduciary duty (“Claims”), in Adv. Pro. No. 18-01406-RAM

(“Adversary Proceeding”).

        6.       On November 19, 2018, the Court entered the Order Granting Trustee’s (1) Motion

to Modify Compensation Structure for Dunn Law, P.A and (2) Application to Employ Michael

Budwick and Meland Russin & Budwick, P.A. (“MRB”) as Special Co-Counsel (“Retention and

Compensation Order”) [ECF No. 225].

        7.       To focus the Parties’ attention and resources on potential settlement, the Parties

filed a Joint Motion to Abate and Suspend Pre-Trial Deadlines [ECF No. 28] on March 26, 2019,

which was granted on March 29, 2019 [ECF No. 29].

        8.       On June 17, 2019, the Parties mediated the Adversary Proceeding before Harry

Schafer. A complete settlement was reached at the conclusion of the mediation.

                                                   Settlement

        9.       The Parties have determined that a compromise and settlement regarding the

Claims offers the best resolution for both Parties, and therefore is in the best interests of the Estate

and all creditors.




                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 16-21659-RAM               Doc 290        Filed 06/20/19         Page 3 of 20



       9.        The key aspects of the Settlement, as more fully stated in the stipulation

(“Stipulation”) attached as Exhibit A between the Parties, are:

                 a)       Cash Consideration. Defendants will pay $300,000 to the Trustee in full

       and final settlement of the Trustee’s claims (“Settlement Payment”).

                 b)       Bar Order. The Trustee, with the cooperation of the Defendants, shall

       make all reasonable efforts to obtain the entry of a final, non-appealable Bar Order by the

       Bankruptcy Court, which bars and permanently enjoins the prosecution of any and all

       claims against the Defendants by any and all of the following entities: (1) all past or present

       creditors of the Debtor; and (2) all investors and interest holders of the Debtor; except that

       the Bar Order shall not bar any claims other than claims relating to the Claims in the

       Adversary Proceeding. The Defendants shall be responsible for paying (or reimbursing the

       Trustee) for all costs associated with service of any motions or orders associated with

       seeking or obtaining the Bar Order. The Settlement is contingent upon the entry of the Bar

       Order, and if for any reason the Bar Order is not entered, the Stipulation shall be null and

       void in its entirety.

                 c)       Releases and Dismissal. The Settlement provides for an exchange of

       releases between the Parties effective upon certain conditions and dismissal of the

       Adversary Proceeding upon fulfillment of certain conditions.

                 d)       Cooperation. David Lubin will cooperate and provide truthful information

       to the Trustee relating to the business affairs or operations of the Debtor.

                                          RELIEF REQUESTED

       10.       The Trustee seeks an Order from this Court approving the Stipulation, entering the

Bar Order, and directing payment of the Contingency Fee (defined below).



                                                         3
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 16-21659-RAM               Doc 290        Filed 06/20/19         Page 4 of 20



         11.       Fed.R.Bank.P. 9019 provides in relevant part that “[o]n motion ... and after a

hearing on notice to creditors; the debtor … and to such other entities as the Court may designate,

the Court may approve a compromise or settlement.”

         12.       Approval of a settlement in a bankruptcy proceeding is within the sole discretion

of the Court and will not be disturbed or modified on appeal unless approval or disapproval is an

abuse of discretion. In re Arrow Air, 85 BR 891 (Bankr. S.D. Fla. 1988).

         13.       The standards for approval are well settled and require the Court to inquire into the

reasonableness of the proposed settlement. See, e.g., Protective Comm. for Indep. Stockholders

of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); In re W.T. Grant Co., 699 F.2d

599, 608 (2d Cir. 1983). The inquiry need only determine whether the settlement falls below the

lowest point of the range of reasonableness. See W.T. Grant Co., 699 F.2d at 608; see also In re

Martin, 91 F.3d 389 (3rd Cir. 1996); In re Louise's Inc., 211 B.R. 798 (D. Del. 1997) (setting forth

considerations by the Court for approval of a settlement, including: (i) the probability of success

in litigation, (ii) the likely difficulties in collection; (iii) the complexity of the litigation involved,

and the expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest

of the creditors).

A.       The Settlement Ought to be Approved

         14.       Based upon the above legal principles, the Trustee asserts that the Settlement falls

well above the lowest point of the range of reasonableness and thus, should be approved.

                                       Probability of success in litigation

         15.       The Trustee believes that she has a meaningful likelihood of success in prosecuting

her claims related to the services performed by Defendants.                           Nonetheless, the Trustee

acknowledges that there are risks inherent in all litigation, that the burden of proof rests with the



                                                           4
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 16-21659-RAM               Doc 290        Filed 06/20/19         Page 5 of 20



Trustee, and Defendants have raised various issues and defenses, both during informal discussions

between counsel and at mediation, that could potentially impact the Trustee’s claims.

                                                 Collectability

       16.       Collectability is always a significant consideration with respect to the resolution

of litigation, and that is no different here. Here, the Defendant is an attorney in his 50’s who has

pled guilty to conspiracy to unlawfully sell registered securities in violation of federal law

(unrelated to the Debtor). He has been sentenced and was recently released from incarceration

following his cooperation with federal law enforcement. See U.S.A. v. Lubin, Case No. 17-

20508-cr-MGC pending in U.S. District for the Southern District of Florida. As a result, his

future earning capacity is diminished. The Defendant is the insured pursuant to an insurance

policy for professional negligence. However, the policy is a wasting policy.

       17.       If the Trustee were to litigate the case to conclusion, the defense costs would

likely erode the bulk if not all of the policy and the Trustee would face challenges seeking

collection, and in incur substantial costs in the process.

              Complexity of litigation and attendant expense, inconvenience and delay

       18.       This is a significant consideration that militates in favor of approval of the

Settlement.

       19.       Although many of the claims outlined above are typical claims litigated before this

Court, they still will require retention of experts and extensive fact discovery before a trial could

take place. Prosecution of this case will result in substantial costs, including costs for at least two

testifying experts, and other typical and ordinary litigation-related expenses. These costs would

diminish the net result of any recovery.




                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 16-21659-RAM               Doc 290        Filed 06/20/19         Page 6 of 20



         20.       The Settlement addresses all of these concerns. The parties avoid litigating fact-

specific claims with the attendant expense and delay of such litigation being nullified.

                                        Paramount interest of creditors

         21.       The Settlement Payment provides a meaningful payment on the Trustee’s claims

against Defendants when measured against the potential defenses and litigation risks, as well as

the potential delay and costs associated therewith. As such, the Settlement is in the paramount

interest of the Debtors’ stakeholders.

B.       The Bar Order Ought to be Approved

         22.       This Court has the inherent power under the Bankruptcy Code, including section

105(a), to issue any order necessary or appropriate to carry out the provisions of Title 11. In re

Drexel Burnham Lambert Group, Inc., 134 B.R. 499 (Bankr. S.D.N.Y. 1991).                              The Eleventh

Circuit Court of Appeals in Munford concluded that (i) public policy favors settlements, (ii) the

cost of litigation can be burdensome on a bankruptcy estate, and (iii) "bar orders play an integral

role in facilitating settlements." In re Munford, 97 F.3d 449, 454 (11th Cir. 1996).

         23.       This Court has the broad power to approve settlement agreements and effectuate a

release of non-debtors. Munford, 97 F.3d at 455; see also In re S&I Investments, 421 B.R. 569,

583-586 (Bankr. S.D. Fla. 2009). Indeed, the Eleventh Circuit Court of Appeals has stated that:

         [c]omplex litigation …can occupy a court's docket for years on end, depleting
         the resources of the parties and the taxpayers while rendering meaningful relief
         increasingly elusive. Accordingly, the Federal Rules of Civil Procedure authorize
         district courts to facilitate settlements in all types of litigation …. [B]ar orders play
         an integral role in facilitating settlement. Defendants buy little peace through
         settlement unless they are assured that they will be protected against codefendants'
         efforts to shift their losses through cross claims for indemnity, contribution, and
         other causes related to the underlying litigation.

In re U.S. Oil & Gas Litig., 967 F.2d at 493-94.




                                                           6
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 16-21659-RAM               Doc 290        Filed 06/20/19         Page 7 of 20



         24.       The Trustee submits that approval of the Settlement is fair, reasonable and in the

best interest of the Estate and its creditors. Here, an essential and necessary part of the Settlement

is the Bar Order, and that too should be approved; without such approval, there is no Settlement.

The Trustee’s agreement to obtain the Bar Order was negotiated at arms-length between the Parties

and in good faith, as a part of the Parties’ associated settlement discussions.

         25.       The Eleventh Circuit Court of Appeals has stated as follows:

         When determining whether to enter a bar order against nonsettling defendants, the
         court must make reasonable determination that bar order is fair and equitable. In
         making such a determination, courts consider the interrelatedness of the claims that
         the bar order precludes, the likelihood of nonsettling defendants to prevail on the
         barred claim, the complexity of litigation, and the likelihood of depletion of the
         resources of the settling defendants.

Munford, 97 F.3d 455 (internal citations omitted).

         26.       The Trustee submits that upon ‘reasonable determination,’ the requested Bar Order

is fair and equitable. As set forth in the Settlement and above, the Bar Order bars interrelated

claims that could be asserted against the Defendants by both the Trustee and creditors, investors,

and interest holders of the Debtor.

         27.       Further, as stated above, the Bar Order was a necessary part of the Settlement,

which results in the Settlement Payment to the Estate.

C.       The Contingency Fee Ought to be Approved

         28.       Pursuant to the Retention and Compensation Order, Dunn Law, P.A. (“DLPA”) is

entitled to a fee of 20% of any affirmative recovery, and MRB is entitled to 20% of any affirmative

recovery (“Contingency Fee”).

         29.       The Trustee requests that the Contingency Fee, in the amount of $60,000 to DLPA

and $60,000 to MRB, be approved and that she be authorized and directed to pay this amount when

the Settlement Payment is made.


                                                           7
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 16-21659-RAM               Doc 290        Filed 06/20/19         Page 8 of 20



       WHEREFORE, Marcia T. Dunn, as Chapter 7 Trustee of the bankruptcy estate of

Sanomedics, Inc. f/k/a Sanomedics International Holdings, Inc., respectfully requests this Court

enter an Order in substantially the form attached as Exhibit B: (i) granting this Motion; (ii)

approving the Settlement Agreement; (iii) approving the Bar Order; (iv) directing payment of the

Contingency Fee; and (v) granting such other and further relief as this Court deems just and proper.

                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on June 20,

2019, via the Court's Notice of Electronic Filing upon Registered Users set forth on the list attached

Exhibit 1.

                                                              Respectfully Submitted,

                                                              s/ Zachary N. James
                                                              Michael S. Budwick, Esq.
                                                              Florida Bar No. 938777
                                                              mbudwick@melandrussin.com
                                                              Zachary N. James, Esq.
                                                              Florida Bar No. 0893641
                                                              zjames@melandrussin.com
                                                              MELAND RUSSIN & BUDWICK, P.A.
                                                              3200 Southeast Financial Center
                                                              200 South Biscayne Boulevard
                                                              Miami, Florida 33131
                                                              Telephone: (305) 358-6363
                                                              Telecopy: (305) 358-1221

                                                              Attorneys for Trustee




                                                         8
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                   Case 16-21659-RAM       Doc 290      Filed 06/20/19     Page 9 of 20



                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                          www.fl.sb. uscourts. gov
In re:


         SANOMEDICS, INC.                                  Case No. 16-21659-RAM
                                                           Chapter 7
         Debtor.



                         STIPULATION AND SETTLEMENT AGREEMENT


           THIS STIPULATION TO COMPROMISE CONTROVERSY AND SETTLEMENT
AGREEMENT (the "Settlement Agreement" or "Agreement") is entered on the dates stated below,
by and among Marcia T. Dunn, the Chapter 7 Trustee ("Trustee") of the bankruptcy estate of
SANOMEDICS, INC. f/k/a SANOMEDICS INTERNATIONAL HOLDINGS, INC. ("Estate"), and
Defendants, David Lubin & Associations, PLLC and David Lubin (together, "Defendants." and with
the Trustee, collectively the "Parties"), and the Parties hereby stipulate under the following terms and
conditions and agree as follows:


                                              RECITALS


           WHEREAS, On August 24, 2016 ("Petition Date"), this bankruptcy case was commenced
with the filing of an involuntary petition for relief under Chapter 11, Title 11 of the United States
Bankruptcy Code ("Involuntary Case"). On October 5, 2016, the Court entered an Order for Relief in
the Involuntary Case [D.E. 6].


           WHEREAS, On October 13, 2016, the Office of the United States Trustee filed an Emergency
Motion to Convert or Dismiss Case and to Shorten Notice Pursuant to Rules 2002 and 9006 [D.E. 10],
which was granted on October 28, 2016 pursuant to this Court's Order Converting Case Under Chapter
1 1 to Case Under Chapter 7 and Shortening Notice Pursuant to Bankruptcy Rules 2002 and 9006
("Conversion Order") [D.E. 16].


           WHEREAS, the Trustee was duly appointed as Chapter 7 Trustee of the Debtor's bankruptcy
estate (the "Estate").


           WHEREAS, on October 4, 2018, the Trustee initiated a lawsuit with various claims against
Defendants (the "Claims"), in Adv. Pro. No. 18-01406-RAM (the "Adversary Proceeding").


           WHEREAS, the Trustee's Claims make various factual allegations which Defendants
disputes, but the Parties wish to resolve the disputes between them as set forth herein.


           WHEREAS, in order to avoid the high costs and inherent uncertainties of litigation related to
the Claims, the Parties, without admitting any fault or liability whatsoever to one another, desire to
settle the Adversary Proceeding amicably, have participated in good faith settlement negotiations,
agree that resolution of the contested matters herein is the most efficient way to settle all issues and
disputes between the Parties in the Adversary Proceeding, and have reached a settlement, the terms of
which they have set forth in this Agreement.




                                               Page 1 of 7
                                                                                      EXHIBIT A
              Case 16-21659-RAM            Doc 290      Filed 06/20/19       Page 10 of 20




        NOW THEREFORE, in consideration of the premises, and for such other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereto,
intending to be legally bound, hereby agree that the forgoing recitals are true and correct statements of
fact and incorporated into this Agreement, and further stipulate and agree as follows:


        1.   Incorporation of Recitals. The Parties agree that the above recitals are true and correct,
             and are incorporated into this Agreement.


        2.   Covenants.


                a)   Defendants agree to pay (or to have paid) the total sum of Three-Hundred
                     Thousand dollars ($300,000.00) (the "Settlement Payment") to the Trustee in full
                     and final settlement of the Claims. The Settlement Payment shall be made by
                     Defendants (or on Defendants' behalf) to the Trustee on behalf of the Estate within
                     thirty (30) calendar days after the entry of a final and non-appealable order by the
                     Bankruptcy Court approving this Agreement between the Trustee and Defendants.
                     The Settlement Payment is the consideration for this Agreement and the terms
                     herein, including, but not limited to, the release set forth in Section 5.


                b) The Trustee agrees that the Settlement Payment is in full and final settlement of the
                     Claims by the Trustee in the Adversary Proceeding.


                c)   The Settlement Payment set forth in Section 2(a) above will be in the form of a
                     check, cashier's check, wire transfer or other form of immediately available funds,
                     made payable to the order of "Marcia T. Dunn, Trustee" and delivered to the
                     Trustee's office at 66 West Flagler Street, Suite 400, Miami, FL 33130. The check
                     or money order should clearly state the name of the Debtor and the Debtor's case
                     number.


        3.   Bankruptcy Court Approval. This Agreement is subject to and contingent upon approval
             of the United States Bankruptcy Court pursuant to Fed.R.Bankr.P. 9019.               The Trustee
             agrees to file such stipulations and motions to compromise as required by the Court and to
             obtain any such approvals. The Adversary Proceeding shall be dismissed with prejudice
             by the Trustee, with each side to bear its own attorneys' fees and costs, after approval of
             this Agreement by the Bankruptcy Court in the Bankruptcy Case and timely receipt and
             clearance of the Settlement Payment by Defendants.        Should the Bankruptcy Court deny
             approval of the settlement contained within this Agreement, this Agreement shall be null
             and void.    The Trustee shall return the Settlement Payment, if already remitted, to
             Defendants within ten (10) days of any such denial of this Agreement.


        4.   Bar Order. The Trustee, with the cooperation of the Defendants, shall make all
             reasonable efforts to obtain the entry of a final, non-appealable order ("Bar Order") by
             the Bankruptcy Court, which bars and permanently enjoins the prosecution of any and
             all claims against the Defendants by any and all of the following entities: (1) all past
             or present creditors of the Debtor; and (2) all investors and interest holders of the
             Debtor; except that the Bar Order shall not bar any claims other than claims relating to
             the Claims in the Adversary Proceeding.          The Defendants shall be responsible for




                                                Page 2 of 7
      Case 16-21659-RAM             Doc 290       Filed 06/20/19     Page 11 of 20



     paying (or reimbursing the Trustee) for all costs associated with service of any motions
     or orders associated with seeking or obtaining the Bar Order.           This Agreement is
     contingent upon the entry of the Bar Order, and if for any reason the Bar Order is not
     entered, this Agreement shall be null and void in its entirety.


5.   Releases.


        (0        Upon approval of this Agreement by order of the United States Bankruptcy
                  Court and payment of the Settlement Payment, the Trustee, for and in
                  consideration of the covenants made herein and other good and valuable
                  consideration, the receipt and sufficiency of which is hereby acknowledged
                  and conclusively established, hereby remises, releases, acquits, waives, and
                  forever discharges Defendants of and from any and all, and all manner of,
                  known claims, actions, causes of action, suits, debts, costs, covenants,
                  obligations, sums of money, accounts, reckonings, contracts, controversies,
                  agreements, promises, damages, deficiencies, and demands whatsoever, in
                  law or in equity, that the Trustee now has or ever had against Defendants,
                  direct or indirect, contingent or otherwise, from the beginning of time to the
                  Effective Date, as defined below in Section 22, relating to any matter that
                  was or could have been asserted in the Adversary Proceeding, except for the
                  obligations contained herein.


        (ii)      Upon approval of this Agreement by order of the United States Bankruptcy
                  Court and payment of the Settlement Payment, Defendants, for and in
                  consideration of the covenants made herein and other good and valuable
                  consideration, the receipt and sufficiency of which is hereby acknowledged
                  and conclusively established, by or on behalf of their parent or subsidiary
                  companies, affiliates, past and present officers, shareholders, members,
                  directors, attorneys, employees, agents, partners (whether general or
                  limited), successors, administrators, licensees, or assigns, hereby remise,
                  release, acquit, waive, and forever discharge the Trustee of and from any
                  and all, and all manner of, known claims, actions, causes of action, suits,
                  debts, costs, covenants, obligations, sums of money, accounts, reckonings,
                  contracts, controversies, agreements, promises, damages, deficiencies, and
                  demands whatsoever, in law or in equity, that Defendants now have or ever
                  had against the Trustee, direct or indirect, contingent or otherwise, from the
                  beginning of time to the Effective Date, as defined below in Section 22,
                  relating to any matter that was or could have been asserted in the Adversary
                  Proceeding, except for the obligations contained herein.


6.   Cooperation. David Lubin agrees to cooperate and provide truthful information to the
     Trustee in any investigation undertaken by the Trustee arising from or relating in any
     way     to   the   business   affairs   or   operations   of   SANOMEDICS,      INC.   f/k/a
     SANOMEDICS INTERNATIONAL HOLDINGS, INC., including, but not limited to
     being available by telephone to answer questions from the Trustee or her counsel and/or
     meeting with them on reasonable notice.            Mr. Lubin shall not be entitled to any
     compensation or other consideration in connection with his cooperation.




                                         Page 3 of 7
      Case 16-21659-RAM           Doc 290      Filed 06/20/19      Page 12 of 20




7.   Notices. All notices to be sent or information to be provided under this Settlement
     Agreement shall be sent to the following:


                 Trustee:        Marcia T. Dunn, Trustee
                                 c/o Michael P. Dunn, Esq.
                                 Dunn Law, P.A.
                                 66 West Flagler Street, Suite 400
                                 Miami, Florida 33130


                                 And


                                 Michael S. Budwick, Esq.
                                 Meland, Russin & Budwick, P.A.
                                 200 S. Biscayne Blvd., Suite 3200
                                 Miami, Florida 33131
                                 Counselfor Trustee


                 Defendants:     David Lubin & Associations, PLLC
                                 c/o James M. Shaw, Esq.
                                 DeMahy Labrador Drake Victor Cabeza Markowitz & Shaw
                                 806 Douglas Road, 12th Floor
                                 Coral Gables, Florida 33134
                                 Counselfor Defendants


8.   Advice of Counsel.        This Settlement Agreement was executed after arm's length
     negotiations between the Parties and their respective counsel, and reflects the conclusion
     of the Parties that this Agreement is in the best interests of the Parties.     The Parties
     acknowledge that they have been represented by counsel of their own choice in the
     negotiations leading up to the execution of this Settlement Agreement, that they have read
     this Agreement, have had the opportunity to receive an explanation from legal counsel
     regarding the legal nature and effect of the Agreement, and understand the terms and
     provisions of this Agreement. Each Party further represents that they are entering into this
     Settlement Agreement freely and voluntarily, relying solely upon the advice of their own
     counsel, and not relying on the representation of any other Party or of counsel for any other
     Party. The Parties confirm by their signatures to this Agreement that they have been fully
     advised by independent counsel with respect to the terms of this Agreement and execute it
     voluntarily and with full knowledge of its terms and conditions.


9.   Further Assurances. The Parties shall cooperate in the consummation of the Settlement
     Agreement and in preparation and execution of any and all documents necessary to carry
     out the intent and purpose of this Agreement.


10. No Admission. This Agreement shall not be construed against either Party as an admission
     of liability or concession of any matters, except as to those specific agreements contained
     herein. Each of the Parties understands and agrees that this Agreement and the settlement
     provided for herein are intended to compromise disputed claims and defenses, to avoid




                                       Page 4 of 7
    Case 16-21659-RAM            Doc 290      Filed 06/20/19       Page 13 of 20



   litigation, and that this Agreement, and the settlement provided for herein, shall not be
   construed or viewed as an admission by any Party of any liability or wrongdoing, such
   liability being expressly denied.


1 1 . Successors and Assigns.   The provisions of this Agreement shall be binding upon, and
   inure to the benefit of, the Parties and their respective employees, officers, directors, heirs,
   affiliates, successors, attorneys, legal and personal representatives of each party, and
   assigns, and insurers and reinsurers, including any successor trustee if this case is converted
   to a case under any other chapter of the Bankruptcy Code. This Agreement is not intended
   to confer any rights on individuals not Parties hereto. The Trustee's rights hereunder shall
   be assignable. In the event that the Trustee seeks to sell, assign or otherwise transfer her
   rights hereunder, the Trustee shall provide at least twenty-one (21) days' notice to all
   interested parties of any proposed disposition.


12. Integration. This Agreement represents the entire understanding and agreement between
   the parties hereto with respect to all of the issues raised, or that could have been raised in
   the Adversary Proceeding regarding any Claims by the Trustee against Defendants, and
   any claims, if any, of Defendants against the Debtor or the Trustee. This Agreement cannot
   be changed, amended, modified, supplemented or altered except in writing executed by all
   of the Parties. The Parties acknowledge that there are no communications or oral
   understandings contrary to or different from this Agreement.


13. Severability. Except as otherwise set forth herein, if any clause, provision, or paragraph
   of this Agreement shall, for any reason, be held illegal, invalid, or unenforceable, such
   illegality, invalidity, or unenforceability shall not affect any other clause, provision, or
   paragraph of this Agreement, and this Agreement shall be construed and enforced as if
   such illegal, invalid, or unenforceable clause, paragraph, or other provision had not been
   contained herein.


14. Choice of Law. This Agreement is made and entered into within and shall be governed
   and controlled by, construed, interpreted and enforced in accordance with the laws of the
   state of Florida, to the extent state law is applicable, and the United States Bankruptcy
   Code, without regard to Florida's choice of law rules.


15. Waiver. The failure of the Trustee to demand from Defendants performance of any act
    under this Agreement shall not be construed as a waiver of the Trustee's right to demand,
   at any time, such performance.      The failure of Defendants to demand from the Trustee
   performance of any act under this Agreement shall not be construed as a waiver of
   Defendants' right to demand, at any subsequent time, such performance.


16. Jurisdiction. The Parties agree that the United States Bankruptcy Court for the Southern
   District of Florida will retain exclusive jurisdiction to enforce and implement the terms and
   provisions of this Agreement and to otherwise resolve any disputes under or pertaining to
   this Settlement Agreement and the Parties consent and submit to the jurisdiction of the
   Bankruptcy Court, both personal and subject matter jurisdiction (including "core"
   jurisdiction), to adjudicate all such matters.


17. Attorneys' Fees. Each Party shall bear its own attorneys' fees and costs incurred in
    connection with the negotiation and documentation of this Settlement Agreement. In the




                                       Page 5 of 7
    Case 16-21659-RAM           Doc 290        Filed 06/20/19    Page 14 of 20



   event any litigation is necessary to enforce any term or performance of this Agreement, the
   prevailing party in any such dispute shall be entitled to recover his/her/its reasonable
   attorneys' fees and costs from the other.


18. Counterparts. This Agreement may be executed in any number of counterparts, each of
   which, when read together with the signatures of those Parties signing other counterparts,
   shall be deemed to be a complete and original copy. Delivery of an executed signature
   page to this Agreement via facsimile or email (pdf) shall be effective as delivery of an
   originally executed signature page to this Agreement.


19. Neutral Interpretation. In the event a dispute arises among the Parties with regard to the
   interpretation of any term of this Settlement Agreement, all of the Parties shall be
   considered collectively to be the drafting party and any rule of construction to the effect
   that ambiguities are to be resolved against the drafting party shall be inapplicable.


20. Authority. Each of the Parties to this Agreement represents and warrants that it is duly
   authorized to execute and enter into this Settlement Agreement and that the person through
   whom each Party executes this Agreement is fully and duly empowered and authorized to
   execute it on the respective Party's behalf.


21. Headings. The divisions of this Agreement into sections and subsections and the use of
   captions and headings in connection therewith are solely for convenience and shall have
   no legal effect in construing the provisions of this Agreement.


         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                     Page 6 of 7
             Case 16-21659-RAM            Doc 290      Filed 06/20/19      Page 15 of 20




         22. Effective Date. This Agreement shall become effective on the date that the last Party signs
             this Agreement.


       IN WITNESS WHEREOF, the Parties, have each caused this Agreement to be executed by
themselves or by their duly authorized representatives on the dates set forth below with a full and
complete understanding of the terms hereof.


 ACKNOWLEDGEMENT:                                        ACKNOWLEDGEMENT:


 David Lubin & Associations, PLLC                        MARCIA T. DUNN, AS CHAPTER 7
                                                        TRUSTEE FOR BANKRUPTCY ESTATE
                                                         OF SANOMEDICS, INC
 By:
Name:                     rzt,h
 Its:     /'fl.r*       ^ /—cVf                          By:

            A                                            Name:    Marcia T. Dunn. Chapter 7 Trustee
                                                         Address: 66 West Flagler Street. Suite 400
                                                                  Miami. Florida 33130


 Date:


                                                         Date:        (olnh
 David Lubin




 Date:              b   f/3




                                               Page 7 of 7
             Case 16-21659-RAM     Doc 290    Filed 06/20/19    Page 16 of 20




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov


In re:

SANOMEDICS, INC. f/k/a                                 Main Case No.: 16-21659-RAM
SANOMEDICS INTERNATIONAL                               Chapter 7
HOLDINGS, INC.

      Debtor.
________________________________________/

 ORDER GRANTING TRUSTEE’S MOTION (1) FOR APPROVAL OF COMPROMISE
       AND SETTLEMENT WITH DAVID LUBIN & ASSOCIATES, PLLC
        AND DAVID LUBIN; (2) FOR ENTRY OF A BAR ORDER; AND
           (3) TO APPROVE PAYMENT OF CONTINGENCY FEE

         THIS CAUSE came before the Court on _____________, 2019, at _____ __.m., upon

the Trustee’s Motion (1) For Approval of Compromise and Settlement with David Lubin &

Associates, PLLC and David Lubin; (2) For Entry of a Bar Order; and (3) to Approve Payment




                                                                          EXHIBIT B
            Case 16-21659-RAM          Doc 290      Filed 06/20/19    Page 17 of 20



of Contingency Fee [ECF No. ____] (“Motion”).1 The Court has reviewed the Motion,

considered the arguments of counsel and is otherwise duly advised in the premises.

       In its Motion, the Trustee, on behalf of the Estate, seeks entry of an order barring certain

claims against the Defendants as described in detail below (the “Bar Order”). The Court has

noted that notice of the Motion and the request for a Bar Order was given to those potentially

interested parties identified on the service list referenced in the Motion. The Court has reviewed

and considered the Motion, any other submissions to this Court and provided an opportunity to

be heard to all persons requesting to be heard. Accordingly, it is:

       ORDERED as follows:

       1.      The Motion is GRANTED.

       2.      The Settlement is APPROVED.

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, and

authority to enter this Order pursuant to 11 U.S.C. § 105(a).

       4.      The Defendants shall pay (or cause to be paid) $300,000 (“Settlement Payment”)

to the Trustee within 30 calendar days from this Order becoming final and non-appealable.

       5.      The Contingency Fee is approved. The Trustee is authorized and directed to

make payment of the Contingency Fee without the need of further Court Order, promptly upon

receipt of the Settlement Payment.

       6.      The form and means of the notice of the Bar Order and the Motion are determined

to have been the best notice practicable under the circumstances and to be good and sufficient

notice to all persons whose interests would or could be affected by this Order.




1
 All capitalized terms not defined in this Order shall have the meaning ascribed to such term as
set forth in the Motion.
              Case 16-21659-RAM         Doc 290      Filed 06/20/19     Page 18 of 20



        7.      The Court has been apprised of the negotiations that preceded the Stipulation and

finds that the Motion and request for Bar Order is a result of arms'-length bargaining among the

parties. There is no evidence that the settlement reached by the Trustee with the Defendants is

the result of collusion among the Parties or that there has been any intent to prejudice any

interested parties.

        8.      The Court finds that entry of this Order is appropriate in order to achieve the

finality and repose that is contemplated as a term of the proposed settlement and that good cause

therefore exists for the entry of this Order, and is fair and equitable. See In re U.S. Oil & Gas

Litigation, 967 F.2d 489, 495-96 (11th Cir. 1992); Munford, Inc. v. Munford, Inc., 97 F.3d 449,

454-55 (11th Cir. 1996); In re Jiffy Lube Securities Litigation, 927 F.2d 155 (4th Cir. 1991);

Eichenholtz v. Brennan, 52 F.3d 478 (3d Cir. 1995).

        9.      The following additional definitions apply to the provisions of this Order barring

certain claims as set forth in paragraph 10 below:

                a)     “Releasor” or “Releasors" shall mean (1) all past or present creditors of

        the Debtor; and (2) all investors and interest holders of the Debtor.

                b)     “Claims” shall mean any obligations, causes of action, demands of any

        type that a party may presently have, may have or have had in the past, upon or by reason

        of any matter, cause or thing whatsoever, including without limitation any and all

        obligations, claims, causes of actions and demands of any kind whatsoever, at law or in

        equity, indirect, derivative, or direct, known or unknown, discovered or undiscovered.

        10.     Releasors are permanently barred and enjoined from commencing, prosecuting, or

asserting either directly or in any other capacity, against the Defendants, any Claims relating to

the Debtor that any Releasor now has, ever had or may claim to have in the future; provided that
              Case 16-21659-RAM          Doc 290        Filed 06/20/19    Page 19 of 20



nothing in this Order shall enjoin, impair or delay any claims other than claims relating to the

Claims in the Adversary Proceeding.

        11.     The Court retains jurisdiction to enforce or interpret this Order.

                                                  ###

Submitted By:
Michael S. Budwick, Esq.
Florida Bar No. 938777
mbudwick@melandrussin.com
MELAND RUSSIN & BUDWICK, P.A.
Counsel for Trustee
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone: (305) 358-6363
Telecopy: (305) 358-1221

Copies Furnished To:
Michael S. Budwick, Esquire, is directed to serve copies of this Order on all parties in interest and to
file a Certificate of Service.
                                Case 16-21659-RAM                        Doc 290            Filed 06/20/19          Page 20 of 20
Mailing Information for Case 16-21659-RAM
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

      Thomas L Abrams tabrams@tabramslaw.com, pryan@tabramslaw.com
      David W Baddley baddleyd@sec.gov
      Kalei McElroy Blair kmbpleadings@whhlaw.com, johnm@whhlaw.com
      Michael S Budwick mbudwick@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Orlando D Cabeza odcabeza@dldlawyers.com
      Robert P. Charbonneau rpc@agentislaw.com, nsocorro@agentislaw.com;bankruptcy@agentislaw.com;bankruptcy.ecc@ecf.courtdrive.com
      Michael R Dal Lago mike@dallagolaw.com, kim@dallagolaw.com
      Marcia T Dunn mdunn@dunnlawpa.com, acastro@dunnlawpa.com;slebron@dunnlawpa.com;ecf.alert+dunn@titlexi.com
      Michael P Dunn michael.dunn@dunnlawpa.com, rbasnueva@dunnlawpa.com;nnayor@dunnlawpa.com;joel.knee@dunnlawpa.com
      Solomon B Genet sgenet@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;sgenet@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      John C German cody.german@csklegal.com, lisa.butts@csklegal.com
      IPFS Corporation (Chandler) lisa.chandler@ipfs.com
      Zachary N James zjames@melandrussin.com,
      ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;zjames@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Robert L. Jennings hbrj@aol.com, service.rljpa@gmail.com
      Richard M Jones jonesr@kgplp.com, montanem@kgplp.com;piersonj@kgplp.com;kleinr@kgplp.com;mclaughlinr@kgplp.com;lowej@kgplp.com
      Steven C Jones steven.jones@wilsonelser.com,
      anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Miami@wilsonelser.com;alan.fiedel@wilsonelser.com
      Robert M Klein kleinr@kgplp.com, montanem@kgplp.com;piersonj@kgplp.com;jonesr@kgplp.com
      Niall T McLachlan nmclachlan@carltonfields.com, cguzman@carltonfields.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Matthew A Petrie map@agentislaw.com,
      nsocorro@agentislaw.com;bankruptcy@agentislaw.com;map@ecf.inforuptcy.com;bankruptcy.ecc@ecf.courtdrive.com
      Tomas A Pila pilalaw@bellsouth.net
      Felipe Plechac-Diaz fpd@lsaslaw.com, fplechacdiaz@ecf.inforuptcy.com;zbs@lsaslaw.com;info@lsaslaw.com;ah@lsaslaw.com;receptionist@lsaslaw.com
      Robert M Quinn rquinn@carltonfields.com, dlester@carltonfields.com;tpaecf@cfdom.net
      Alexis S Read alexis.read@dunnlawpa.com, asr@alexisreadlaw.com
      Martin L Sandler martin@sandler-sandler.com
      John S Sarrett jsarrett@sarrettlaw.com
      Steven D Schneiderman Steven.D.Schneiderman@usdoj.gov
      James D. Silver jsilver@kelleykronenberg.com, RAldama@kelleykronenberg.com;jsilver@kklaw.com
      Sherri B. Simpson sbsecf@gmail.com, bklaw9999@gmail.com;bklaw99@aol.com;simpsonsr75198@notify.bestcase.com
      Robert A. Stok service@stoklaw.com,
      rstok@stoklaw.com;dsuazo@stoklaw.com;jkon@stoklaw.com;rpassos@stoklaw.com;mvazquez@stoklaw.com;apasternak@stoklaw.com;sortiz@stoklaw.com;mbonn




                                                                                                                             EXHIBIT 1
